Citation Nr: 1605690	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  08-04 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for synovitis and chondromalacia patella of the right knee (right knee disability).

2. Entitlement to an evaluation in excess of 10 percent for synovitis and chondromalacia patella of the left knee (left knee disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1978 to March 1983 and died in May 2012.  The appellant is his surviving spouse and was accepted as a substitute in this matter to complete the processing of the deceased Veteran's claim.  See September 2015 letter from the agency of original jurisdiction (AOJ).

This matter initially came before the Board of Veterans' Appeals (Board) on appeal, in pertinent part, from an October 2006 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Portland, Oregon, that denied evaluations in excess of 10 percent for the Veteran's service-connected right and left knee disabilities. 

In June 2010, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record. 

In November 2010, the Board remanded the Veteran's increased rating claims to the AOJ for further development.  

In June 2012, the Board issued a decision in this case but was unaware that the Veteran passed away in May 2012.  Thus, in August 2012, the Board vacated its June 2012 decision.  As a matter of law, veterans' claims do not survive their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 30, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). 

Thereafter, as noted, in September 2015, the appellant was substituted for the Veteran in his case on appeal.


FINDINGS OF FACT

1.  The Veteran's right knee joint was not diagnosed by x-ray films as having arthritis.  

2.  Giving the Veteran the benefit of the doubt, his right knee disability produced slight to mild restrictions in the range of motion of the knee along with pain and discomfort.  The credible and probative medical and other evidence of record further suggests that there were additional functional limitations of the knee after repetitive use of that knee throughout the appeal period. 

3. The Veteran's left knee joint was not diagnosed by x-ray films as having arthritis. 

4.  Giving the Veteran the benefit of the doubt, his left knee disability produced slight to mild restrictions in the range of motion of the knee along with pain and discomfort.  The credible and probative medical and other evidence of record further suggests that there were additional functional limitations of the knee after repetitive use of that knee throughout the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of 20 percent, but not higher, for the Veteran's right knee disability, have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5020, 5256-5263 (2015).
2.  The criteria for a disability evaluation of 20 percent, but not higher, for the Veteran's left knee disability, have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5020, 5256-5263.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

As to the Veteran's claim for increased ratings, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  A letter in June 2006 set out the type of evidence needed to substantiate his claims.

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service VA and private medical records, to the extent available.  Moreover, his statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

Additionally, the Veteran was afforded VA examinations for his claims in July 2006 and January 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations are sufficient, as they are predicated on consideration of the medical records in the Veteran's claims file, as well as specific examination findings and the Veteran's own contentions.  The examiners considered the Veteran's statements and provided explanations for the findings made, relying on and citing to the records reviewed.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court for Veterans Appeals (veteran's court or court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Veteran's hearing, the undersigned outlined the issues on appeal and suggested that any evidence tending to show that pertinent disability had worsened in severity would be helpful in establishing the increased rating claim.  As a result of testimony offered during the hearing, the Board determined that additional development was warranted that led to the November 2010 remand.

There was substantial compliance with the Board's November 2010 remand.  The AOJ contacted the Veteran and sought to obtain additional information with respect to any treatment he received for his two disabilities.  The Veteran failed to respond to the AOJ's November 2010 request for assistance.  VA medical records, dated to May 2011, were obtained.  The AOJ reviewed the record and subsequently issued a supplemental statement of the case in January 2012.  

The Board's duties to assist and notify were met.

II. Analysis

Laws and Regulations

Disability ratings are determined by comparing the Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  See 38 C.F.R. § 3.400(o) (2015).  

The court has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Additionally, under VAOPGCPREC 9-2004 (September 17, 2004), separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for limitation of flexion and limitation of extension of a single knee joint.

However, the court has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32 (2012).  Rather, to support an increased rating pain must result in functional loss, in terms of limitations in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

In its October 2006 rating decision, the AOJ denied evaluations in excess of 10 percent for the Veteran's service-connected right and left knee disabilities under Diagnostic Code 5020 that evaluates synovitis.  A note under this code states that a disability will be rated on limitation of motion of the affected part or as degenerative arthritis.  

Under Diagnostic Code 5003, degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added.  However, in the absence of limitation of motion, the disability is to be rated as 10 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups; and as 20 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  

38 C.F.R. § 4.59 (2015) notes that crepitation on flexion identifies diseased points of contact, and together with Diagnostic Code 5020 [5010, 5003] deems painful motion from x-ray documented arthritis to be limited motion, even without actually limited motion and even though motion is possible beyond where pain sets in, and warrants a minimum 10 percent rating for each joint affected. 

Limitation of motion of either knee may be rated pursuant to Diagnostic Codes 5260 or 5261, for limitation of flexion or extension of the leg.  38 C.F.R. Part 4 (2015).  Under Diagnostic Code 5260, a 10 percent evaluation requires flexion limited to 45 degrees, a 20 percent evaluation requires flexion limited to 30 degrees, and a 30 percent evaluation requires flexion limited to 15 degrees.  

Under Diagnostic Code 5261, a 10 percent evaluation requires extension limited to 10 degrees, a 20 percent evaluation requires extension limited to 15 degrees, a 30 percent evaluation requires extension limited to 20 degrees, a 40 percent evaluation requires extension limited to 30 degrees, and a 50 percent evaluation requires extension limited to 45 degrees.  See 38 C.F.R. § 4.71a. 

It is possible for a veteran to have separate and distinct manifestations from the same injury, which would permit rating under several diagnostic codes.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran with a service-connected facial injury sought an increased rating, the veteran's disability was to be properly assigned compensable ratings under separate codes for disfigurement, tender and painful scars, and muscle injury). 

VA's Office of General Counsel has determined that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (Multiple Ratings for Knee Disability).  The General Counsel thereafter concluded that for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  In addition, a separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9-98 (Multiple Ratings for Musculoskeletal Disability and Applicability of 38 C.F.R. §§ 4.40, 4.45 and 4.59).  The Board is bound by this precedent opinion.  38 U.S.C.A. § 7104(c) (West 2014).

Pursuant to Diagnostic Code 5257, a 10 percent evaluation is warranted for slight impairment, including recurrent subluxation or lateral instability, of either knee; a 20 percent evaluation is warranted for moderate impairment; and, a 30 percent evaluation is warranted for severe impairment.  See 38 C.F.R. § 4.71a.

The VA Schedule for Rating Disabilities (Rating Schedule) provides that the normal range of motion of the knee is zero degrees on extension to 140 degrees on flexion.  38 C.F.R. § 4.71, Plate II (2015).

Facts

Historically, the Veteran originally applied for VA compensation benefits in 2002 and underwent a VA examination in May 2002.  At his exam, the Veteran complained of popping and pain below the kneecaps and told the examiner that he experienced stiffness in his knees but no swelling, instability, or locking episodes.  Upon inspection and testing of the knees, the following was chronicled by the examiner:

 . . . he has slight varus.  He has a normal gait.  He is able to walk heel to toes.. . . .  He has fairly well-defined quadriceps muscles.  On inspection of the knees there is no deformity.  He does have some healed notable abrasions on the superior aspect of his right knee that are nontender.  He has some mild medial joint line tenderness on the right, but otherwise negative.  He has significant patellofemoral tenderness; the right is greater than the left; and there is notable popping right greater than left with range of motion.  He also has associated crepitus. Flexion 130, extension to 0 bilaterally and negative McMurray's, negative anterior drawer sign.  His strength is 5/5.  His reflexes are 2+ and equal, and his sensory is intact. . . 

See May 23, 2002 VA examination report.

A June 2002 rating decision granted service connection for left and right knee disabilities that were awarded 10 percent disability evaluations.

The Veteran's current increased rating claim was received in June 2006.  Therefore, the relevant focus for adjudicating his claim is the period beginning June 2005, one year prior to the claim for increase.  See Hart v. Mansfield, 21 Vet. App. at 505; cf. 38 C.F.R. § 3.156(b) (2015). 

A January 2005 VA outpatient medical record reflects the Veteran's history of patellofemoral pain syndrome for which he tried using Feldene and Etodolac.  He reported little relief from either drug.  The Veteran had knee x-rays in 2002 that showed no significant degenerative changes in his knees.  The assessment included patellofemoral pain syndrome for which Tylenol #3 was prescribed for severe pain.

In July 2006, the Veteran underwent VA examination.  At that time, he stated that he had not had surgery on either knee, and that he did not use any assistive devices.  The Veteran worked as an electrician and did not take pain medication because they had not helped in the past.  His knees popped, he had dull chronic pain at all times, that was worse with cold and wet weather, and he experienced morning stiffness, swelling, and instability.  He denied any locking episodes and complained of difficulty kneeling, and climbing stairs, ladders, hills, and uneven ground.  He rated his pain at 5 out of 10 on a good day, and 9 out of 10 on a bad day.  

The examiner observed that x-rays from 2002 showed no arthritic changes.  Results of x-rays of the Veteran's knees taken in July 2006 were essentially negative for his age with no change from the May 2002 x-rays.  The Veteran walked without a limp or antalgic gait.

Range of motion was right knee from 0 to 130 degrees, and left knee from 0 to 100 degrees.  There was pain and stiffness on motion, as well as tenderness and audible crepitus, bilaterally.  The examiner did not find any instability or laxity.

The VA examiner "would expect an additional loss of motion in the knees of 10-15 degrees due to pain with repetitive use and flare-ups," as well as "up to 20 degrees loss of the left knee, which was worse on examination today than the right."  The examiner also noted that he would expect a gait disturbance and instability during flare-ups.  See July 3, 2006 VA examination report.

VA outpatient physical therapy records show that, in September 2006, the Veteran's knee pain increased in the past year and worsened with prolonged sitting, kneeling, and stair-climbing.  Sometimes he had sharp pains in his knees that caused them to buckle.  He worked as an electrical engineer but did computer work.  The Veteran's left knee was not swollen but it was tender at the anterior/medial portion of the knee.  There was guarding in the knee, and the patella was not easily mobilized.  

Range of motion in the Veteran's left knee was from 0 to 105 degrees and he had a noticeable limp.  X-rays showed patellar spurs and very mild medial compartment narrowing.  

In December 2006, the Veteran reported that his left leg had "[gone] out on him several times" in the last two weeks.  The physical therapist noted visible bumps at the superior aspect of both patella, as well as some medial joint pain with the right worse than the left.  X-rays showed some medial narrowing.  

During his January 2010 VA examination, the Veteran stated that he experienced throbbing pain in his knees and that they sometimes gave out or locked on him.  He did not use assistive devices to ambulate, and rated his pain at 6 out of 10.  The Veteran did not use any medication, other than over-the-counter ibuprofen as needed with temporary partial pain relief.  The Veteran could walk up to one mile before having to stop due to pain, and could stand up to 30 minutes.  He was unable to kneel, run, or do any impact sports or jumping.  The Veteran continued to work as an electrician and performed his own activities of daily living.  

The examiner noted that the Veteran's gait was mildly antalgic but steady.  There was no redness, edema, deformity, ballottement, or effusion.  There was slight valgus laxity but no varus laxity in the right knee, and no varus or valgus laxity in the left knee.  There was mild crepitus and mild tenderness in both knees.  Range of motion of the right knee was from 0 to 65 degrees and the left knee was from 0 to 60 degrees, with pain throughout the range of motion with worsening pain radiating down from the left hip indicating this was the etiology -the lumbar condition.  The examiner noted that the Veteran's lumbar condition was limiting range of motion of the knees, secondarily.  Therefore, range of motion was less reliable, but significantly reduced.  There was no additional limitation of motion with repetition.  

X-rays of the Veteran's knees showed minimal patellar spurring.  The VA examiner commented that, upon use, the knees would produce more pain, and could possibly give out or lock.

The examiner observed that the Veteran had symptoms consistent with tendonitis, synovitis of the knees, and possibly very mild chondromalacia patella bilaterally, which caused him to have significant pain at rest and severe pain beyond his limitations.  The examiner noted that the Veteran's disabilities were not currently impairing him as an electrician to the point where it prohibited him from working, but that they were "a very aggravating condition for him."  The examiner limited the Veteran from lifting, pushing, or pulling anything over 25 pounds as it would "likely aggravate the knee and could cause safety issues related to carrying heavy objects."  See January 26, 2010 VA examination report.

During his June 2010 hearing, the Veteran testified that he had difficulty walking more than two blocks before he had to rest, and that activities such as swimming and walking aggravated his knees.  He was in constant pain and had spurs "coming off the top of the knee caps" into his tendons.  He worked as an electrician and his knees made it difficult for him to climb and kneel.  Further, he reported that, while he could still drive, he had to take periodic breaks every one-and-a-half to two hours to stretch out his knees.  

Analysis

As reported above, the appellant's medical records were reviewed in conjunction with his claim on appeal.  These records do not, however, show repeated treatment for a disability of either the left or right knee.  Moreover, the records, including the examination reports, are negative for x-ray films showing arthritis of the knees.

Taking an overall view of the range of motion measurements of the Veteran's knees, and giving the Veteran's the benefit of the doubt, the evidence does, in fact, show some limitation of motion of his knees.  It has been reported that the restriction of flexion measured from 60 to 130 degrees, dependent upon pain.  Nevertheless, the Veteran's limitation of motion, alone, does not warrant an evaluation in excess of 10 percent pursuant to 38 C.F.R. Part 4, Diagnostic Code 5261.  His extension of either knee was not limited to 15 degrees.  His flexion of either knee was not limited to 30 degrees.  Such a limitation would qualify the appellant for only a 10 percent disability evaluation pursuant to 38 C.F.R. Part 4, Diagnostic Codes 5260 and 5261. 

With regard to any instability of the knee, it has been reported, by the Veteran, over the years but, when examined, repeated, chronic instability has not been found. However, the most recent VA examiner did insinuate that upon use, the Veteran's knees would give out or lock.  Nevertheless, there has no showing of ankylosis or dislocated cartilage with episodes of locking.  In effect, the schedular criteria for a rating in excess of a 10 percent rating for either right or left knee instability have also not been met.  

The Veteran did have some limitation of motion of both knee joints due to pain.  However, there is no evidence suggestive that the right or left knee incapacitated him.  While he did suffer some limitation, such as walking no more than one mile or standing for no more than 30 minutes, there was no indication that he was unable to perform daily chores or activities or work.  There is no government or private medical evidence suggesting that the appellant suffered from occasional incapacitating exacerbations of the right or left knee.  Therefore, a disability evaluation in excess of 10 percent under 38 C.F.R. Part 4, Diagnostic Codes 5010 and 5260, for the right and left knees, is not warranted.

Nevertheless, the probative medical evidence of record clearly shows that, since the Veteran was first granted service connection for his knee disabilities, in 2002, he experienced more severe symptoms involving his knees.  He lost range of motion in both knees.  Notably, the July 2006 VA examiner reported range motion of the right knee was from 0 to 130 degrees, and the left knee was from 0 to 100 degrees with pain.  But, in January 2010, the VA examiner reported range of motion of the Veteran's right knee was from 0 to 65 degrees with pain and his left knee was from 0 to 60 degrees with pain.  The January 2010 examiner considered the findings less than reliable, noting that the etiology of the Veteran's pain was his lumbar condition.  The medical examiners also indicated that, upon repetitive use, further restrictions in his range of motion and movement would occur due to flare-ups and upon repetitive use.  Whereas, the Veteran initially used an occasional over-the-counter medication to relieve the pain in his knees, he began using over-the-counter medications to simply reduce the pain to tolerable levels. 

The Board acknowledges the Veteran's statements and assertions that he experienced pain in both knees along with the description of the limitations produced by the disabilities.  While lay witnesses are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

The Board observes that the Veteran, over the course of his appeal, described symptomatology indicative of a moderate, but not a moderately severe or severe, knee disability.  His recitation of the symptoms produced by his bilateral knee disabilities remained consistent and not contradictory.  The Board finds that the Veteran's written and oral evidence is reasonable, credible, probative, and it added weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996). 

When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The manifestations of the Veteran's knee disabilities clearly indicate that he met the criteria for an evaluation of at least 10 percent for each knee.  But, when the Board also takes into consideration the medical evidence and his statements, along with the examiners' findings concerning corresponding functional impairment, especially during flare-ups, the Board finds that the Veteran's symptoms more closely approximate the rating criteria for 20 percent.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010) and DeLuca, supra; see also Mitchell, 25 Vet. App. at 32.  Even if all elements specified in the rating criteria are not shown, they need not be.  38 C.F.R. § 4.21 (2015).  The Board must resolve any remaining doubt in favor of the Veteran and find that the 20 percent criteria for each knee are more nearly approximated throughout the period.

In reaching this determination, the Board is resolving reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 5107(b); Gilbert.  However, the Board would also note that medical evidence of record clearly does not support separate disability ratings in excess of 20 percent for either knee.  The record does not show severe recurrent subluxation or laxity, ankylosis has not been diagnosed, and the range of motion is not so limited such that a rating in excess of 20 percent could be assigned.

Extraschedular Consideration and TDIU

The Board has also considered whether the Veteran's knee disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2015). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. at 339.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Here the Board has considered Mittleider and attributed all potentially service-connected symptoms to his service-connected bilateral knee disability before considering if the Veteran is entitled to extra-schedular ratings.

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The Veteran's knee disabilities were manifested by pain, stiffness, limited motion, and difficulty with repetitive use and walking distances, but the rating criteria contemplate these symptoms.  Diagnostic Codes 5020, 5003, 5260, 5261.  No additional manifestations have been reported and the January 2010 VA examiner specifically reported found no impact performing activities of daily life; thus, indicating that there are not additional manifestations beyond the scope of the rating criteria.

The rating schedule is meant to compensate for average impairment in earning capacity and for considerable time lost from work commensurate with the percentage evaluations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  Id.; see also Thun v. Peake, 22 Vet. App. at 111.

Finally, in view of the holding in Hart, the Board has considered whether the Veteran was entitled to "staged" rating for his service-connected knee disabilities. Except as provided in this decision, the Board has not found that staged ratings are otherwise warranted.

Entitlement to a total rating based on individual unemployability (TDIU) is potentially an element of all claims for increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  To raise such a claim as part of a claim for increase, there must be evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In this case, the record shows that the Veteran was working as an electrician at the time of his January 2010 VA examination.  He did not assert, and the record does not otherwise contain, evidence of unemployability due to his service-connected knee disabilities.  Thus, any further consideration of TDIU is not warranted at this time.



ORDER

A 20 percent rating, but not higher, for synovitis and chondromalacia patella of the right knee is granted.

A 20 percent rating, but not higher, for synovitis and chondromalacia patella of the left knee (left knee disability), is granted.



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


